DETAILED ACTION
The following Office action concerns Patent Application Number 16/625,170.  Claims 1-14 are pending in the application.
Claim Objections
Claim 5 is objected to because the term “4” appears to be extraneous.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b) because the term “preferably” is indefinite (multiple occurrences).  It is unclear if the preferred elements of the claims are required.  For the purpose of examination, preferred elements are construed to be optional.
Claim 3 is rejected under 35 U.S.C. § 112(b) because the term “derivatives of any of these” is indefinite.  It is unclear what structures are encompassed by the term “derivatives of any of these.”
Claim 11 is rejected under 35 U.S.C. § 112(b) because the term “such as” is indefinite.  It is unclear if the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon et al (US 2017/0191638) in view of Whiteford et al (US 6,949,206) and Markiewitz (US 4,128,537)(as information reference).
Kwon et al teaches a composition comprising a light-emitting core nanoparticle including indium phosphide, a polymer ligand including an amine group, and a polymerizable compound (par. 71, 74, 20).  The polymerizable compound includes N,N- dimethylaminoethyl methacrylate, which satisfies claimed formula (I) (par. 35).  In an example, the amount of light-emitting nanoparticle is 0.2 parts per 11.3 parts, which equates to about 1.7 % by weight (Ex. 1, par. 123).  The composition further 
Regarding claims 5-7, the nanoparticle shell is optional as stated in instant claim 1.
Kwon et al does not teach that the polymer comprises a repeating unit comprising a tertiary amine.
However, Whiteford et al teaches a polymer ligand for a nanoparticle comprising a polyaniline body structure (col. 12, line 40).  Polyaniline contains a repeating unit of a tertiary amine which satisfies claimed formula (II).  The polymer ligand contains additional repeating units in the form of an alternating or block copolymer represented by [Hx-By-Tz]n (col. 23, lines 62-67). 
Kwon et al teaches a polymer ligand that bonds to a nanoparticle and further cites the teaching of Whiteford et al for examples thereof (Kwon, par. 74).  It would have been obvious to a person of ordinary skill in the art to combine the polymer ligand of Whiteford et al with the composition of Kwon et al in order to include a ligand capable of bonding to a nanoparticle. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 15, 2021